Citation Nr: 1143189	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-01 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York
 
 
THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.
 
2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension, to include as due to or aggravated by sleep apnea.
 
4.  Entitlement to service connection for diabetes mellitus, to include as due to or aggravated by sleep apnea.
 
 
REPRESENTATION
 
Appellant represented by:   The American Legion
 

 
ATTORNEY FOR THE BOARD
 
M. H. Stubbs, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1964 to September 1990.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.
 
In an April 2006 rating decision, the RO found that new and material evidence had been submitted to reopen a claim of entitlement to service connection for hypertension, but determined that the evidence was insufficient to grant entitlement to service connection.  Despite the determination reached by the RO, the Board must make its own finding regarding new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).
 
 
FINDINGS OF FACT
 
1.  Entitlement to service connection for hypertension was denied in a February 1994 rating decision which found that the disorder was not diagnosed in service or within one year of discharge from service, and was otherwise not related to service.  The Veteran did not appeal the decision and it became final. 
 
2.  The evidence received since February 1994 rating action includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension and raises a reasonable possibility of substantiating the claim.
 
3.  Hypertension had its onset in service.
 
4.  Resolving reasonable doubt in the Veteran's favor, sleep apnea began in service.
 
5.  Medical evidence of record relates the Veteran's diabetes mellitus to his service-connected sleep apnea.  
 
 
CONCLUSIONS OF LAW
 
1.  The February 1994 rating decision that denied entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011). 
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 C.F.R. § 3.156 (2011). 
 
3.  Hypertension was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 
 
4.  Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303. 
 
5.  Diabetes mellitus is caused by the Veteran's service- connected sleep apnea.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310(a) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Veterans Claims Assistance Act of 2000 (VCAA)
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).
 
Given the Board's favorable disposition of the claims on appeal, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.
 
New and Material Evidence
 
A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302 , 20.1103. 
 
If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 
 
VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 
 
New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
 
For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).
 
The evidence of record at the time of the February 1994 rating decision included the Veteran's service treatment records and a November 1993 VA general medical examination.  Service treatment records showed the following blood pressure readings (from 1982-1990): 120/90, 130/78, 110/78, 120/82, 108/70, 124/78, 130/80, 128/74, 116/72, 112/70, 124/86, 152/88, 124//90, and 130/78.  During his August 1990 retirement examination the Veteran indicated he had a history of high blood pressure.  The evaluator noted that the Veteran had high blood pressure from 1980 to 1985, with no significant occurrence, no treatment needed, and no recurrence since 1985.
 
Evidence that has been submitted since the February 1994 rating decision includes statements from private physicians, a VA examination, and VA treatment records.  In an October 2005 statement, private physician O.J. reported that sleep apnea can cause hypertension, and stated that he felt the Veteran developed sleep apnea in service.  In a March 2007 statement, private physician K.I.S. noted that hypertension can be related to sleep apnea, and again opined that the Veteran's sleep apnea began in service.  A VA treatment record from March 2007 included the opinion that "the remaining cause of [the Veteran's] hypertension is as likely as not [the] result of stress from constant pain arising from his service-connected disabilities."  
 
In November 2007, the Veteran was afforded VA examination, where the examiner noted he had several blood pressure readings during service which were in the "hypertensive range."  The Veteran reported being officially diagnosed with hypertension in the early 1990s.  The examiner noted that the "date of diagnosis by review of medical records" was 1981.  The examiner found that the Veteran had essential hypertension, which was likely to have begun in service.  The examiner opined that the Veteran met the criteria for a diagnosis of hypertension in service, and was noted during his retirement examination to have been followed for hypertension between 1980 and 1985.  The examiner found that as hypertension predated his history of fatigue by three years, it was less likely than not related to his sleep apnea.  The examiner also found that the sleep apnea aggravated the Veteran's hypertension (to an undeterminable degree).  
 
The additional evidence is "new" in that it was not previously before agency decision makers at the time of the February 1994 decision, and is not cumulative or duplicative of evidence previously considered.  As all evidence submitted is presumed credible for the purposes of reopening a claim, the November 2007 VA examiner's opinion, and the two private physicians opinions relating hypertension to sleep apnea, which they in turn related to service, is "material" evidence.  This evidence alone or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, i.e., establishing a nexus between the Veteran's current hypertension and service.  Consequently, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for hypertension. 
 
Under these circumstances, the Board concludes that the criteria to reopen the claim of entitlement to service connection for hypertension are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
 
Service Connection
 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a). 
 
Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d) . 
 
As a general matter, entitlement to direct service connection for a disability is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 
 
A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995). 
 
Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 
Hypertension
 
Based upon the evidence presented above, the Board concludes that entitlement to service connection for hypertension is warranted.  The November 2007 VA examiner found that the Veteran's in service blood pressure readings were high enough to warrant a diagnosis of hypertension dating to 1981.  The examiner also pointed out the statement from the Veteran's retirement examination that he had been followed for hypertension between 1980 and 1985.  Although, the retirement examiner had noted that his hypertension had not recurred after 1985 and was not treated with prescription medication, the Board will resolve reasonable doubt in favor of the Veteran.  The VA treatment record opinion includes a positive nexus opinion linking the Veteran's current hypertension with the stress from the pain of his service connected disabilities.  This provides another theory of entitlement.  As such, entitlement to service connection for hypertension is granted.
 
Sleep Apnea
 
The Veteran's service treatment records include complaints of fatigue in 1985.  In November 1985, he was noted to possibly have chronic obstructive pulmonary disease (COPD) secondary to smoking or possibly mild depression.  In December 1985, he was assessed with mild chronic fatigue with no evidence of malignancy or occult infection.  The appellant was encouraged to quit smoking.  He was opined to have questionable pulmonary fibrosis.  In August 1990, he was monitored for 23 hours with a Holter ECG, which was normal aside from two incidental premature atrial contractions.
 
In January 2003, the Veteran underwent a sleep study due to complaints of snoring, hypertension, daytime fatigue, depression, nasal obstruction, and fitful sleep.  Following testing, he was diagnosed with mild sleep apnea.
 
A January 2004 sleep study diagnosed the Veteran with moderate to severe obstructive sleep apnea.
 
A March 2005 VA treatment record noted the Veteran complained of chronic fatigue for at least 20 years.  He reported that during service he was a biological/chemical warfare training instructor, and that he participated in exercises with tear gas, frequently without a mask (for training purposes).
 
In October 2005, private physician, O.J., provided a written statement that he had reviewed the Veteran's service treatment records from the 1980s, when the appellant was evaluated for chronic fatigue.  Dr. O.J. noted the Veteran was seen by a pulmonologist but obstructive sleep apnea was not considered.  Dr. O.J. found that the Veteran's "history of sleep symptoms during military service [were] consistent with obstructive sleep apnea, and these symptoms predate his development of diabetes...In my opinion he was incorrectly diagnosed with 'chronic fatigue' [in service], at a time when an obstructive sleep apnea diagnosis was less common."
 
In March 2007, Dr. K.I.S. noted reviewing records provided to him, and evaluated the Veteran in 2006.  The Veteran reported believing that sleep apnea began in service and that he was wrongly diagnosed with chronic fatigue syndrome.  Dr. K.I.S. noted that the diagnosis of sleep apnea was either not entertained or missed altogether.  As such there was no testing done in service to determine if the Veteran suffered from sleep apnea at that time.  Dr. K.I.S., however, found that it was "reasonable" that the Veteran may "have been suffering from (obstructive sleep apnea) when he was in the military rather than Chronic Fatigue Syndrome.  His history of sleep symptoms at that time is consistent with (obstructive sleep apnea)."
 
The Veteran was afforded a VA sleep apnea examination in November 2007.  The examiner reviewed the claims file and diagnosed the Veteran with sleep apnea.  The examiner, however, found that a nexus opinion could not be provided without resort to mere speculation.  The examiner noted that the Veteran presented with a six month history of fatigue in July 1985 and that a chest x-ray revealed an interstitial nodular pattern which suggested a transient inflammatory process co-incident with his fatigue.  The examiner opined that without: (a) associated symptoms of sleep apnea such as witnessed apneas, snoring and/or morbid obesity; (b) a sleep study in service; or (c) specifically excluding all other etiologies of fatigue documented in the service medical records, the examiner could not offer an opinion addressing the etiology of the Veteran's 1985 fatigue.
 
In July 2009, the Veteran's wife (a nurse) provided a statement that in the 1980s her husband would snore loud enough to wake her and their children up.  She also stated that she would hear him stop breathing "for what seemed like a minute or more several times a night."  He would then jump or startle in bed, and then start breathing again.  She stated that his symptoms existed during their 23 years of marriage and through his military service.
 
In light of the foregoing, the Board finds that the preponderance of the evidence is in favor of the Veteran's claim for service connection for sleep apnea.  
 
The November 2007 VA examiner noted that the Veteran's in-service fatigue could have been due to a transient inflammatory process.  That examiner, however, could not provide an opinion addressing the etiology of the disorder based upon the evidence of record without resorting to speculation.  Taking into account that the Veteran's wife's statement provides the November 2007 VA examiner with one of listed missing diagnostic elements, a remand for another VA examination is unnecessary.  The private physician opinions relate the Veteran's in-service fatigue to his later diagnosis of sleep apnea.  There is no indication that the Veteran's wife's statement is not credible.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for sleep apnea is warranted.
 
Diabetes Mellitus
 
Testing in 1985 found that the Veteran did not suffer from diabetes.
 
In his April 2005 claim, the Veteran indicated that his diabetes mellitus may have developed as a result of his hypertension.
 
Dr. O.J., in his October 2005 letter, noted that there is "a strong association of obstructive sleep apnea with diabetes, independent of (the body mass index)."  In March 2007, Dr. K.I.S. noted that diabetes can be related to sleep apnea, and that diabetes was "shown by literature" to be a primary disease triggered by sleep apnea.
 
In November 2007, the Veteran was afforded a VA examination at which time he reported being diagnosed with diabetes at age 53.  The examiner noted that the Veteran's hypertension predated his diabetes by approximately 20 years.  The examiner opined that the Veteran's diabetes mellitus was "as likely as not secondary to the [Veteran's] obstructive sleep apnea.  Several investigations have revealed an association between insulin resistance and obstructive sleep apnea...however, the exact role of obstructive sleep apnea in relationship to the numerous derangement of hormone levels in diabetes has not been fully clarified."
 
Lastly, the Veteran supplied an internet report entitled "Sleep-disordered breathing and type 2 diabetes: A report from the International Diabetes Federation Taskforce on Epidemiology and Prevention."  The article noted that sleep-disordered breathing has been associated with insulin resistance and glucose intolerance and is frequently found in people with type 2 diabetes.  The article indicated that there was insufficient and inadequate testing to show the effects of sleep apnea on developing diabetes mellitus, but that the studies did show that there was a possible causal relationship.  The article focused on the effects of sleep apnea in aggravating pre-existing diabetes mellitus by affecting the metabolic syndrome and glucose metabolism.
 
While the evidence appears to show that sleep apnea can aggravate diabetes mellitus, the November 2007 VA examiner provided a positive nexus opinion linking diabetes mellitus with sleep apnea.  As the decision issued herein grants entitlement to service connection for sleep apnea, it follows that the Veteran's diabetes mellitus can be service connected on a secondary basis.  As such, entitlement to service connection for diabetes mellitus, secondary to sleep apnea, is warranted.
 
 
ORDER
 
New and material evidence having been received; the claim for service connection for hypertension is reopened.
 
Entitlement to service connection for hypertension is granted.
 
Entitlement to service connection for sleep apnea is granted.
 
Entitlement to service connection for diabetes mellitus is granted.

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


